ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on the 26th day of April, 1966 (186 So.2d 278) affirming the judgment of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of the United States, by its opinion and judgment filed March 4, 1968 (390 U.S. 196, 88 S.Ct. 900, 19 L.Ed.2d 1037) and mandate dated March 29, 1968, now lodged in this court, vacated this court’s judgment and remanded the case to this court for further consideration in light of Marchetti v. United States, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889; Cf. Hoffa v. United States, 387 U.S. 231, 87 S.Ct. 1583, 18 L.Ed.2d 738; and Kolod v. United States, 390 U.S. 136, 88 S.Ct. 752, 19 L.Ed.2d 962.
Now, therefore, having considered the above cases as directed by the Supreme Court of the United States, it is Ordered that the judgment of this court filed on the 26th day of April, 1966, is vacated, and the judgment of the Criminal Court of Record appealed from in this cause is reversed with directions to grant a new trial; costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).